Citation Nr: 1634197	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  07-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to recognition of a marriage between the Veteran and "D" for the purpose of an increased rate of compensation for a dependent spouse.

2.  Entitlement to an increased disability evaluation for chronic otitis media of the left ear, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for status post-surgical changes for cholesteatoma of the left ear with dizziness, currently rated as 10 percent disabling prior to November 25, 2015, and 30 percent since November 25, 2015.

4.  Entitlement to an increased (compensable) rating for left ear tympanic membrane perforation.

5.  Entitlement to an extraschedular rating for left ear hearing loss, currently rated as noncompensable (0 percent).

6.  Entitlement to an increased disability evaluation for anxiety disorder not otherwise specified (formerly evaluated as posttraumatic stress disorder (PTSD)), currently rated as 50 percent.

7.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU) prior to November 25, 2015.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1969 and from February 1991 to July 1991.  He also served in the Naval Reserve with multiple periods of active duty training (ACDUTRA).

The anxiety disorder, hearing loss, otitis media, dizziness, and tympanic membrane claims initially came before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied the claim for an increased rating for anxiety disorder.  The Veteran submitted a Notices of Disagreement (NODs) in November 2006 and December 2006.  The RO issued a Statement of the Case (SOC) in May 2007 addressing the anxiety disorder, otitis media, and hearing loss claims.  In May 2007, the Veteran submitted his Substantive Appeal (on VA Form 9) for the anxiety disorder, otitis media, and hearing loss claims.  In April 2013, the RO issued a SOC on the dizziness and tympanic membrane claims.  In June 2013, the Veteran submitted his Substantive Appeal (on VA Form 9) for these claims.

In his May 2007 Substantive Appeal, the Veteran requested a hearing at the Board for the anxiety disorder claim, and one was scheduled for December 5, 2007.  The Veteran failed to appear for the hearing and his request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In October 2010, the Board remanded the anxiety disorder, hearing loss, and otitis media claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In February 2012, the RO increased the rating for the Veteran's anxiety disorder to 50 percent, effective January 5, 2011.  The RO continued the 30 percent rating from June 13, 2006, to January 4, 2011.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In January 2013, the Board added the TDIU issue to the appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and in accordance with the Veteran's statements that his unemployability was due to the service-connected disabilities currently on appeal.  The Board then remanded the following issues to the RO via the AMC:  (1) entitlement to an increased disability evaluation for chronic otitis media, left ear, currently rated as 10 percent disabling; (2) entitlement to an increased disability evaluation for dizziness secondary to post-surgical changes of the left ear, currently rated as 10 percent disabling; (3) entitlement to an increased (compensable) rating for left ear tympanic membrane perforation; (4) entitlement to an extraschedular rating for left ear hearing loss, currently rated as 0 percent; (5) entitlement to TDIU; and, (6) entitlement to an extraschedular rating for anxiety disorder, currently rated as 50 percent.

In January 2013, the Board also issued a decision addressing the anxiety disorder claim.  The Board increased the Veteran's service-connected anxiety disorder to 50 percent disabling, prior to January 5, 2011, and denied a disability rating in excess of 50 percent for the anxiety disorder for the entire appeal period.  The Board also denied a compensable schedular disability rating for the service-connected left ear hearing loss.  The Veteran appealed the denial of a disability rating in excess of 50 percent for the anxiety disorder to the United States Court of Appeals for Veterans Claims (Court).  The January 2013 Board decision also addressed other issues, but those issues were not appealed by the Veteran to the Court.  In a May 2014 memorandum decision, the Court vacated the January 2013 Board decision regarding the denial of a disability rating in excess of 50 percent for the anxiety disorder only and remanded that claim to the Board for further readjudication.

In February 2013, the RO increased the rating for the Veteran's anxiety disorder to 50 percent, effective June 13, 2006, in accordance with the January 2013 Board decision.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

In his June 2013 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent July 2016 statement, the Veteran's representative stated that the Veteran did not want a Board hearing.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

The dependent claim is on appeal before the Board from a November 2014 administrative decision, which denied the Veteran's request to add "D" as his spouse for compensation purposes.  The Veteran filed a NOD in December 2014.  To date, the RO has not issued a SOC on this issue.

In May 2015, the Board remanded the anxiety disorder and dependent claims to the RO via the AMC, in Washington, DC, for further development.  The appeals have now been returned to the Board for appellate disposition. 

In a January 2016 rating decision, the RO granted the Veteran's TDIU claim, effective November 25, 2015.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and since the Veteran asserts unemployability due to the service-connected disabilities currently on appeal prior to November 25, 2015, the TDIU issue remains on appeal.

Following the most recent readjudication of the claims by the Agency of Original Jurisdiction (AOJ) in the January 2016 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in July 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to recognition of a marriage between the Veteran and "D" for the purpose of an increased rate of compensation for a dependent spouse is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's chronic otitis media of the left ear has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (DC) 6200, and the Veteran has not described any unusual or exceptional features associated with his disability or described how this disability on its own impacts him in an unusual or exceptional manner.

2.  Labyrinthitis is due to the service-connected chronic otitis media of the left ear.

3.  Prior to November 25, 2015, the status post-surgical changes for cholesteatoma of the left ear with dizziness was manifested by dizziness with occasional staggering.

4.  Since November 25, 2015, the Veteran's status post-surgical changes for cholesteatoma of the left ear with dizziness has been assigned a 30 percent rating, the maximum rating authorized under DC 6204, and the Veteran has not described any unusual or exceptional features associated with his disability or described how this disability on its own impacts him in an unusual or exceptional manner.

5.  The Veteran's left ear tympanic membrane perforation has been assigned a 0 percent rating, the maximum rating authorized under DC 6211, and the Veteran has not described any unusual or exceptional features associated with his disability or described how this disability on its own impacts him in an unusual or exceptional manner.

6.  Throughout the entire appeal period, the Veteran's left ear hearing loss on its own did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards.  

7.  For the entire appeal period extending from June 13, 2006, the evidence reflects that the Veteran's anxiety disorder has been manifested by symptoms that most nearly approximate occupational and social impairment with deficiencies in most areas.

8.  Prior to November 25, 2015, with resolution of reasonable doubt in favor of the Veteran, his service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability evaluation for chronic otitis media of the left ear, currently rated as 10 percent disabling, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, DC 6200 (2015).

2.  Service connection for labyrinthitis, as secondary to the service-connected chronic otitis media of the left ear, is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for a 30 percent disability rating for the Veteran's status post-surgical changes for cholesteatoma of the left ear with dizziness prior to November 25, 2015, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.87, DCs 6299-6204 (2015).

4.  The claim of entitlement to an increased disability evaluation for status post-surgical changes for cholesteatoma of the left ear with dizziness, currently rated as 30 percent for the entire appeal period, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.87, DCs 6299-6204 (2015).

5.  The claim of entitlement to an increased (compensable) rating for left ear tympanic membrane perforation is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, DC 6211 (2015).

6.  The claim of entitlement to an extraschedular rating for left ear hearing loss, currently rated as noncompensable (0 percent), is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, 4.87, DC 6100 (2015).

7.  The criteria for a 70 percent disability rating, but no higher, for the Veteran's anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9413 (2015).

8.  Prior to November 25, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the TDIU claim, as described below, the Board is granting this claim.  Thus, the Board finds that any deficiency in VA's notice or development action pertaining to the TDIU claim is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive).  

Regarding the remaining claims, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claims, a letter dated in June 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the June 2006 notice letter to the Veteran regarding his increased rating claims.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  In June 2015, VA was informed that the Veteran's Social Security Administration (SSA) records had been destroyed.  The Veteran was notified of the unavailability of his SSA records in a letter dated in June 2015.  In September 2015, VA received a letter from the Veteran's employer regarding the unavailability of records.  The Veteran's representative responded in September 2015 that he was aware of the unavailability of these records.  In October 2015, VA also received a negative response from Norwood Hospital/Dr. T., a private facility, regarding the unavailability of the Veteran's treatment records.  In December 2015, the Veteran's representative stated that they were aware of the unavailability of these records and did not have their own copies of these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's disabilities currently on appeal have worsened since the last VA examinations in August 2015 and November 2015.  Consequently, additional VA examinations to evaluate the severity of these disabilities are not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 
The Board is also satisfied as to substantial compliance with its October 2010, January 2013, and May 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In its October 2010 remand, the Board instructed the AOJ to request that the Veteran provide information regarding any facility where he had received treatment and for the AOJ to obtain any identified private treatment and any VA treatment records.  The AOJ sent the Veteran a November 2010 letter requesting the information specified by the Board.  In response, the Veteran did not identify any outstanding treatment records, and the AOJ obtained outstanding VA treatment records.  The Board instructed in its October 2010 remand that the AOJ afford the Veteran additional VA examinations as to the severity of his service-connected disabilities.  Such examinations were provided in January 2011, February 2011, and November 2011.  The January 2013 remand also directed the AOJ to refer the anxiety disorder and left ear hearing loss claims to the Director of Compensation Service regarding extraschedular ratings.  Both of these claims were referred and the Director issued his advisory opinions in October 2015.  The January 2013 remand instructed the AOJ to provide a SOC for the dizziness and tympanic membrane claims.  The SOC was provided in April 2013.  The January 2013 and May 2015 remands directed the AOJ to obtain updated VA examinations and medical opinions for the disabilities currently on appeal.  A medical opinion was obtained in April 2013, and VA examinations were provided in August 2015 and November 2015.  The May 2015 remand also directed the AOJ to obtain the Veteran's SSA, VA, and private treatment records.  Upon remand, the AOJ obtained the Veteran's recent VA treatment records.  In June 2015, VA was informed that the Veteran's SSA records had been destroyed.  The Veteran was notified of the unavailability of his SSA records in a letter dated in June 2015.  In October 2015, VA also received a negative response from Norwood Hospital/Dr. T., a private facility, regarding the unavailability of the Veteran's treatment records.  In December 2015, the Veteran's representative stated that they were aware of the unavailability of these records and did not have their own copies of these records.  Finally, the remands directed the AOJ to readjudicate the claims, which was accomplished in the February 2012 and January 2016 SSOCs.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claims

A.  General Regulations and Statutes 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that unappealed rating decisions dated in June 1995, October 2000, and July 2002 granted service connection for the disabilities currently on appeal.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Otitis Media

The Veteran is currently in receipt of a 10 percent evaluation for his chronic otitis media of the left ear under DC 6200.  38 C.F.R. § 4.87.  He seeks an increased disability rating.

DC 6200 provides a maximum schedular 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.  38 C.F.R. § 4.87.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 6200.  Id.

However, the Note following DC 6200 applicable to chronic suppurative otitis media provides that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are to be evaluated separately. 

In this regard, on the November 2011 VA examination, the examiner noted a diagnosis of labyrinthitis in 2002, but did not indicate whether the Veteran currently has labyrinthitis, which could warrant a separate rating under DC 6200.  38 C.F.R. § 4.87.  Accordingly, in January 2013, the Board remanded for clarification.  Upon remand, a VA medical opinion was obtained from the November 2011 VA examiner.  Following another review of the claims file, to include the prior November 2011 VA examination, the VA examiner determined that the Veteran experienced intermittent balance issues and had a diagnosis of labyrinthitis.  In November 2015, the Veteran was afforded another VA audiological examination.  Following a review of the Veteran's VA treatment records, the VA examiner diagnosed the Veteran with labyrinthitis.  The examiner determined that the Veteran's labyrinthitis was caused by chronic ear infections and by cholesteatoma, and was a residual of the left ear surgery.  The Veteran is currently service-connected for cholesteatoma of the left ear, as secondary to his service-connected left ear chronic otitis media, and his left ear surgery and ear infections are caused by his service-connected chronic otitis media of the left ear.  Thus, the Board finds that service connection for labyrinthitis, as secondary to the service-connected chronic suppurative otitis media, is warranted.  38 C.F.R. § 3.310; 38 C.F.R. § 4.87, DC 6200.

However, the Board finds that a separate rating for Meniere's syndrome, as secondary to the service-connected chronic suppurative otitis media, is not warranted.  38 C.F.R. § 4.87.  In this regard, the November 2011 VA examiner responded in the affirmative to the question of whether the Veteran had findings, signs, or symptoms attributable to Meniere's syndrome, a peripheral vascular condition, or other diagnosed condition, and indicated that the Veteran had tinnitus, staggering, and hearing impairment.  It was not clear from this response which diagnosis these symptoms were associated with.   Accordingly, in January 2013, the Board remanded for clarification.  Upon remand, a VA medical opinion was obtained from the November 2011 VA examiner.  Following another review of the claims file, to include the prior November 2011 VA examination, the VA examiner determined that the Veteran did not have a diagnosis of Meniere's disease.  In November 2015, the Veteran was afforded another VA audiological examination.  Following a review of the Veteran's VA treatment records, the VA examiner did not diagnose the Veteran with Meniere's syndrome.  Thus, a separate rating for Meniere's syndrome, as secondary to the service-connected chronic suppurative otitis media, is not warranted.  38 C.F.R. § 4.87.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the chronic otitis media of the left ear at any time during the appeal period.  However, service connection is warranted for the labyrinthitis, as secondary to the service-connected chronic otitis media of the left ear.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


C.  Dizziness

The Veteran's service-connected status post-surgical changes for cholesteatoma of the left ear with dizziness is currently rated as 10 percent disabling prior to November 25, 2015, and 30 percent since November 25, 2015, by analogy to DC 6204.  38 C.F.R. § 4.87.  In this regard, if a Veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2015) (providing specific means of listing DC for unlisted disease or injury).  He seeks increased disability ratings.

DC 6204 provides ratings for peripheral vestibular disorders.  Peripheral vestibular disorders manifesting occasional dizziness are rated 10 percent disabling.  Peripheral vestibular disorders manifesting dizziness and occasional staggering are rated 30 percent disabling.  A Note to DC 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under DC 6204.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.

Prior to November 25, 2015, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for his service-connected status post-surgical changes for cholesteatoma of the left ear with dizziness.  38 C.F.R. § 4.87, DC 6204.  Here, there is evidence of occasional staggering to warrant a higher disability rating of 30 percent under DC 6204.  Id.  

Since filing his increased rating claim in June 2006, the Veteran was afforded a VA audiological examination in July 2006.  At the examination, the Veteran reported being dizzy and off balance.  He experienced occasional missteps.  The examiner diagnosed the Veteran with disequilibrium.

The Veteran was provided another VA audiological examination in November 2011.  At the examination, the Veteran reported intermittent balance issues since 1996.  He stated that he was previously veering to the right when he walked and then he would fall to the right, but this improved.  The Veteran stated that his balance issues will occur a few times per week and then the symptoms will disappear for a few months.  The examiner found that the Veteran had staggering one to four times per month.  

A VA medical opinion was obtained from the November 2011 VA examiner.  Following another review of the claims file, to include the prior November 2011 VA examination, the examiner determined that the Veteran experienced intermittent balance issues.

The remaining VA examinations and treatment records dated prior to November 25, 2015, do not provide any evidence contrary to that obtained at the VA examinations.

Thus, prior to November 25, 2015, the Veteran is entitled to a higher disability rating of 30 percent for his service-connected status post-surgical changes for cholesteatoma of the left ear with dizziness.  38 C.F.R. § 4.87.  Here, there is evidence of occasional staggering to warrant a higher disability rating of 30 percent under DC 6204.  Id.  

The Board notes that the Veteran is now in receipt of the maximum disability evaluation available for this disability under DC 6204 for the entire appeal period.  38 C.F.R. § 4.87, DC 6204.

A Note to 38 C.F.R. § 4.87 provides that hearing impairment or suppuration shall be separately rated and combined.  The evidence of record does not establish or suggest that the Veteran has suppuration, and the Veteran and his representative have not argued such.  Additionally, the Veteran is already in receipt of a separate disability rating for his left ear hearing loss.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's status post-surgical changes for cholesteatoma of the left ear with dizziness, but finds none are raised by the medical evidence.  

In sum, a 30 percent disability rating for the status post-surgical changes for cholesteatoma of the left ear with dizziness is warranted for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

D.  Tympanic Membrane

The Veteran is currently in receipt of a 0 percent evaluation for his left ear tympanic membrane perforation under DC 6211.  38 C.F.R. § 4.87.  He seeks an increased disability rating.  DC 6211 provides a noncompensable (0 percent) rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87.  Thus, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 6211.  Id.  The preponderance of the evidence is against the assignment of a disability rating in excess of 0 percent for the perforation of the tympanic membrane at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

E.  Hearing Loss

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.


38 C.F.R. § 4.85.

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIA, whichever results in the higher level.  Id.  The second exceptional pattern exists when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  In this instance, the auditory acuity level for each ear will be selected from either Table VI or Table VIA, whichever results in the higher level.  Id.  Then, that level would be elevated to the next higher level.  Id.  

The Veteran seeks an extraschedular disability rating for his service-connected left hearing loss, currently evaluated as noncompensable under DC 6100.  38 C.F.R. 
§§ 4.85, 4.86.  In its January 2013 decision, the Board denied the Veteran's claim for a compensable schedular disability rating for his service-connected left ear hearing loss.  The Veteran did not appeal this denial.  Thus, the only issue on appeal is whether the Veteran is entitled to an extraschedular disability rating for his service-connected left ear hearing loss.

Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, the Veteran's representative contended that, clinically, the Veteran's hearing loss was negligible but functionally it was devastating to the Veteran.  

The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  In Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015), the Court recently held that the Director of Compensation Service's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director of Compensation Service.  Id.  

Based on the aforementioned evidence, the Board remanded the left ear hearing loss claim for review by the Director of Compensation Service for review of the Veteran's request for an extraschedular rating for this disability.  In October 2015, following a review of the claims file and after noting the Veteran's current service-connected disabilities, the Director of Compensation Service determined that none of the available evidence revealed that the Veteran's condition warrants an increased evaluation pursuant to 38 C.F.R. 3.321(b)(1).  The Director reasoned that in November 2014, the Veteran claimed TDIU, stating that he last worked in 2007, and became too disabled to work in 2008 because of his service-connected disabilities.  The Director continued by stating that the totality of the evidence does not show that the Veteran's left ear hearing loss warrants an evaluation in excess of the currently assigned.  The rating schedule does contemplate higher evaluations for the condition.  However, the Director determined that the medical evidence indicates that the Veteran's hearing loss is mild.  The Veteran has not been shown to be unemployable under any circumstances pursuant to 38 C.F.R. § 4.16(b). Therefore, the Director determined that entitlement to an extraschedular increase for the Veteran's left ear hearing loss is not warranted.

As stated above, the Director's decision is not binding on the Board and must be reviewed on a de novo basis.  Kuppamala, 27 Vet. App. at 456-57.  The Board will now proceed to discuss the remaining lay and medical evidence of record.

Since filing his increased rating claim in June 2006, the Veteran was afforded a VA audiological examination in July 2006.  At the examination, the Veteran reported that he drove a truck 25 hours per week, sometimes 100 miles per day.  He had not been in an automobile accident.  He used a hearing aid for his left ear.  The examiner did not provide a medical opinion regarding the Veteran's functional impairment.

The Veteran was provided another VA audiological examination in August 2006.  However, the Veteran's functional impairment from his left ear hearing loss was not addressed at this examination.

At the February 2011 VA audiological examination, the Veteran reported that he worked once a year for a few weeks as a heavy equipment operator without the use of hearing protection devices.  The audiologist who conducted the examination indicated that there were significant effects upon the Veteran's occupation caused by his hearing loss disability but no effects on usual daily activities.  The examiner stated that the Veteran had hearing aids provided by VA that help him to understand speech significantly better with the hearing aids than without them, especially with the assistance of visual and contextual cues.  The examiner indicated that the Americans with Disabilities Act (ADA) has provisions that a person cannot be discriminated against on the basis of disability.  In terms of hearing, under the ADA, the Veteran's employer would make reasonable accommodations as necessary to facilitate communication and to provide a safe work environment.  The examiner stated that the VA Vocational Rehabilitation offers counseling and other services to assist people in securing employment, including deaf and hard-of-hearing individuals.  The examiner noted that the Veteran's hearing loss posed challenges for the Veteran to understand normal conversation level speech, that he could detect speech significantly better with his hearing aids, and that he would be expected to have significant difficulty hearing even with his hearing aids in adverse listening environments, for example with background noise or on the telephone and when he could not visualize the speaker's face.  However, with binaural amplification, use of visual and contextual cues, and ADA accommodations as appropriate, the examiner stated that the Veteran would be expected to be able to secure or maintain substantially gainful employment and to be employable in a physical or sedentary capacity in non-adverse listening environments (not considering his other service-connected disabilities).

At the November 2011 VA audiological examination, the Veteran reported the use of hearing aids and that he could hear without the use of the hearing aids.  The examiner determined that the Veteran's hearing loss was severe and would interfere with communication between himself and coworkers and others.  The examiner opined that the Veteran would have difficulty sustaining gainful employment due to his hearing loss caused by his other ear-related service-connected conditions, including chronic ear infections.

In a January 2014 private medical opinion, a qualified vocational rehabilitation counselor (QVRC) reviewed the Veteran's claims file and interviewed the Veteran.  At the interview, the Veteran reported difficulty sticking to an assigned work task until its completion and difficulty maintaining concentration due to his left ear hearing loss.  The Veteran also stated that he had problems accepting supervisory monitoring and criticism, especially when he had difficulty hearing due to the multitude of noises that were occurring around him.  The Veteran indicated that he retired as a tractor trailer/delivery driver and heavy equipment operator due to his tinnitus and severe memory loss.  The QVRC determined that, due to the combined effect of all of the Veteran's service-connected disabilities on his work, the Veteran could not perform substantially gainful employment.

The Veteran was afforded another VA audiological examination in November 2015.  He reported the use of hearing aids.  The examiner determined that the Veteran's left ear hearing loss caused functional impairment and affected his ability to work.  Specifically, the Veteran would have difficulty hearing co-workers and clients due to his hearing loss and he would have difficulty communicating with others because he cannot fully understand what they are saying.  The examiner stated that this occurred on the telephone (when the Veteran could not see the speaker) or when there was background noise.  The examiner indicated that the Veteran might not hear alarms or shouts of danger.

Based on the aforementioned evidence, the Board finds that the Veteran has not described exceptional or unusual features associated with his left ear hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  None of the VA or private physicians who examined the Veteran determined that the Veteran was unable to work or experienced marked interference with his employment due solely to his service-connected left ear hearing loss.  Instead, the examiners found that the Veteran was unemployable due to the combined effect of his service-connected disabilities, to include his other service-connected left ear disorders.

Crucially, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  

Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if his left ear hearing loss has caused some interference with his employment, this alone would not be tantamount to concluding there has been marked interference with his employment - again, meaning above and beyond that contemplated by the assigned 0 percent scheduler rating.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).  For these reasons and bases, the Veteran's claim for an extraschedular rating for his service-connected left ear hearing loss is denied.


F.  Anxiety Disorder

The disability for which the Veteran seeks an increased rating was initially characterized as PTSD when service connection was granted in July 2002.  The disability is currently characterized as anxiety disorder, which is rated under 38 C.F.R. § 4.130, DC 9400.  In any event, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  The Veteran's anxiety disorder is currently rated as 50 percent disabling since June 13, 2006, under 38 C.F.R. § 4.130, DC 9413.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See DSM-IV.

For the entire appeal period extending from June 13, 2006, the evidence reflects that the Veteran's anxiety disorder has been manifested by symptoms that most nearly approximate occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, DC 9413.

Specifically, on a December 2005 VA treatment biopsychosocial assessment, the Veteran reported poor sleep, memory problems, depression and passive suicidal ideations.  While he was oriented to time, place, and person, he struggled with registration, attention, calculation, and recall.  The Veteran described passive suicidal ideation.  He indicated that he was verbally abusive at times to his spouse and there was a domestic assault charge against him in 1997.  There was immediate memory impairment and impaired judgment but no confusion/altered level of consciousness or difficulty concentrating/attending.  It was noted that the Veteran had deterioration in function and an unavailable or inadequate support system.  The examiner characterized the severity of the Veteran's psychosocial stressors as moderate.  On mental status examination at that time, the Veteran was well- groomed, with good eye contact, pleasant manner, was not uncooperative or unreliable, unkempt, withdrawn, hyperactive or agitated with motor retardation or motor abnormality, did not have hallucinations other anomalies, disorientation, confusion, difficulty concentrating, formal thought disorder, obsessions, or delusions.  The Veteran was assigned a GAF score of 25.  At that time, the Veteran was admitted to the VA Medical Center for one day, from December 2, to December 3, 2005.  

At the July 2006 VA psychiatric examination, the Veteran recalled feeling suicidal after his 1994 ear surgery, but denied any suicidal or homicidal ideation at the examination.  The examiner determined that the Veteran had a euthymic affect, indicated that he had problems with his memory, had difficulties with most of the memory testing on examination, and the VA examiner indicated that there was some cognitive impairment, particularly in insight and abstract reasoning. 

An October 2007 VA treatment record documents that the Veteran had "deficits in some executive functions, naming, visual-spatial construction, and memory."

In a May 2010 VA neuropsychology consult, the Veteran's spouse reported "a significant decline in memory and cognition in the form of increased forgetfulness at home."  The Veteran's spouse also reported that the Veteran would often wear clothes consecutive days in a row, was compulsive, was not able to independently manage his bank accounts, and had no friends because "he needs to dominate the conversation because he can't listen."

At the January 2011 VA examination, the Veteran denied suicidal ideation, or feelings of inadequacy, worthlessness, or hopelessness.  He described himself as "one of the best sleepers in the world."  He stated that his energy level was "very good" and his libido was "100 percent."  His interests and hobbies included woodworking, shooting pool, and going to church where he spent a good deal of time volunteering.  He denied symptoms of mania, panic attacks, irritability, or tearfulness.  He estimated that he had 50 friends, 6 of whom he considered close, was friendly with his neighbors, and had no problems with authority figures.  The examiner diagnosed the Veteran with anxiety disorder and cognitive disorder.  The examiner determined that the Veteran's affect was euphoric and the examiner noted that the Veteran had difficulty with longer term memory testing and was keenly aware of his impaired cognitive functioning.  The examiner found that the Veteran's psychiatric symptoms had a moderate negative impact on his ability to obtain and maintain physical or sedentary employment and his impaired thought processes and communication skills were expected to cause minimal interference with his social functioning.  The examiner determined that the Veteran's symptoms had a moderate negative impact on employment and minimal interference with social functioning, indicating an overall level of impairment most closely approximating occupational and social impairment with reduced reliability and productivity.  However, the same examiner characterized the severity of psychosocial stressors as severe to extreme with regard to the Veteran's unemployment, financial and physical illnesses.  The examiner found that while it was impossible to definitively delineate the specific contributions of the symptoms of the Veteran's cognitive disorder, they were expected to exacerbate his psychiatric symptoms.

In a January 2014 private medical opinion, a QVRC reviewed the Veteran's claims file and interviewed the Veteran.  At the interview, the Veteran reported severe memory loss, a "short fuse emotionally," paranoia, and anxiety.  The Veteran described episodes where he did not know where he is, and believed that his memory loss interfered with his work.  The Veteran reported an inability at times to interact in a socially acceptable and mature manner with coworkers, supervisors, and others to facilitate normal workflow or activities.  The Veteran stated that his interactions with others were compromised by isolation, avoidance, or intrusiveness.  The Veteran indicated that he had problems accepting supervisory monitoring and criticism.  The Veteran had difficulty handling money, a history of impulsivity, and was unable to maintain cleanliness in the home environment.  The Veteran was married.  The Veteran stated that he had to retire from employment due, in pertinent part, to his severe memory loss.  The Veteran had some hobbies, but was most comfortable in the confines of his home.  The QVRC assigned the Veteran a GAF score of 50, and determined that the Veteran's psychological symptoms have a moderate negative impact on his ability to obtain and maintain physical or sedentary employment.  The QVRC found that the Veteran was unemployable and unable to perform substantially gainful employment, due in pertinent part, to his anxiety disorder.

In November 2014, the Veteran and his spouse submitted sworn affidavit statements.  The Veteran stated that he cannot recall general or specific details.  The Veteran's spouse stated that the Veteran does not like to go to family functions and his anxiety impacts his relationships with others.

In August 2015, the Veteran was afforded another VA psychiatric examination.  At the examination, the Veteran stated that he was married and currently unemployed.  He had a few friends and conducted some volunteer work.  The Veteran reported having to reduce his number of social activities due to symptoms of forgetfulness and lack of concentration.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran currently has an anxiety disorder and a cognitive disorder.  The examiner attributed the following symptoms to the Veteran's anxiety disorder:  restlessness; agitation; irritability; easily fatigued; nightmares; muscle tension; and, sleep problems (e.g., lack of sleep, thrashing in bed).  The examiner found that the cognitive disorder was manifested by symptoms of:  forgetfulness; short-term memory problems; forgetting to take medication; and, "lack of common sense."  The examiner determined that the Veteran was not capable of managing his own financial affairs.  The examiner concluded that the Veteran's anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity.  The examiner opined that the current frequency and severity level of the Veteran's anxiety disorder symptoms would have a moderate impact on his ability to obtain and function in an occupational environment.  However, the examiner stated that if the Veteran's cognitive disorder symptoms were factored into his ability to function in an occupational environment, then this ability to do so would fall in the severe range.  The examiner did not assign a GAF score.

In an October 2015 rating decision, the AOJ proposed that the Veteran be found incompetent.  In a February 2016 sworn affidavit, the Veteran declared himself incompetent and asked for his wife to be his fiduciary.

In June 2016, a private psychologist reviewed the Veteran's claims file and conducted a telephone interview with the Veteran and his spouse.  The psychologist diagnosed the Veteran with anxiety disorder and cognitive disorder.  The psychologist stated that the symptoms of these disorders are interactive and likely multiplicative.  The psychologist stated that he disagreed with the August 2015 VA examiner's opinion that certain symptoms could be attributed solely to the anxiety disorder or the cognitive disorder.  The psychologist stated that to attempt to differentiate symptoms by disorders where there is much symptoms overlap was "speculative at best, and misleading."  The psychologist then determined that it was at least as likely as not that the Veteran became unable to secure and follow substantially gainful employment solely as a result of his service-connected anxiety disorder without regard to his Cognitive disorder in 2007 when he had to stop working full-time as a truck driver.  The examiner noted that the Veteran had some limited construction work after that date, but was never able to meet the standard of gainful employment after leaving his truck driving job in 2007.  

The June 2016 psychologist continued by opining that the anxiety disorder was extremely disruptive to the Veteran's functioning in the interpersonal, social, vocational, and avocational realms of life.  Therefore, it was the opinion of the psychologist that it was at least as likely as not that the Veteran's anxiety disorder had caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relationship, judgement, thinking or mood since at least June 2006.  The psychologist reasoned that the records documented a steady decline in the Veteran's quality of functioning such that by 2007, the Veteran had to stop working full-time.  The psychologist pointed to the Veteran's spouse's statements in which she stated that the Veteran had become increasingly angry and irritable with threatening assaultive behavior, and was becoming less able to interact with others, including family, as time progressed.  From at least June 2006 on, the Veteran's functioning was impaired, as shown by the recent VA examination reports.  In short, the psychologist found that the Veteran's symptoms that led to significant impairment in the interpersonal, social, vocational, and avocational areas were consistently cited and supported in record.

The remaining treatment records do not provide any evidence contrary to that obtained at the VA examinations.

Initially, the Board notes that the Veteran is not currently service-connected for his cognitive disorder.  The Board recognizes that the cognitive disorder may have overlapping symptoms with the service-connected anxiety disorder.  The claims file contains conflicting evidence regarding whether differentiation is possible between the non-service-connected cognitive disorder symptoms and the service-connected anxiety disorder symptoms.  Thus, giving the Veteran the benefit of the doubt and in considering that the Veteran's anxiety disorder was originally characterized as PTSD, the Board will attribute any overlapping symptoms to the service-connected anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  In this regard, the Board will now proceed to rate the Veteran's service-connected anxiety disorder based on the evidence of record.  

The above evidence reflects that the Veteran's symptomatology and overall impairment has most nearly approximated the criteria for a 70 percent rating throughout the appeal period.  For the entire appeal period extending from June 13, 2006, the evidence reflects that the Veteran's anxiety disorder has been manifested by symptoms that most nearly approximate occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, DC 9413.  The June 2016 private psychologist determined that it was at least as likely as not that the Veteran became unable to secure and follow substantially gainful employment solely as a result of his service-connected anxiety disorder, and that the Veteran's anxiety disorder had caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relationship, judgement, thinking or mood since at least June 2006.  The August 2015 VA examiner found that the Veteran's psychiatric symptoms would have a severe effect on his ability to function in an occupational environment.  The January 2014 private medical opinion found that the Veteran was unemployable and unable to perform substantially gainful employment, due in pertinent part, to his anxiety disorder.  The Veteran has requested a fiduciary for his incompetency and the August 2015 VA examiner found that the Veteran was not capable of managing his financial affairs.  During this appeal period, the Veteran's anxiety disorder has been manifested, in pertinent part, by suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances - all enumerated symptoms of the 70 percent disability rating.  38 C.F.R. § 4.130, DC 9413.  

Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of work, family relations, judgment, thinking, and mood, and social and occupational functioning, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating from June 13, 2006.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.  

The Board recognizes that the Veteran's anxiety disorder is not manifested by all of the enumerated symptoms for the 70 percent rating from June 13, 2006.  38 C.F.R. § 4.130, DC 9413.  As stated previously, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive.  Mauerhan, 16 Vet. App. at 442-43; see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  In reviewing the evidence of record, the Board finds that it establishes that the effects of the Veteran's anxiety disorder more nearly approximate occupational and social impairment with deficiencies in most areas from June 13, 2006.  Hence, the Board finds that the Veteran's anxiety disorder is most appropriately rated as 70 percent disabling for the entire appeal period extending from June 13, 2006.  38 C.F.R. § 4.130, DC 9413.  

However, the Veteran is not entitled to a 100 percent rating.  Id.  Although he has significant impairment in most areas of occupational and social functioning, the evidence does not demonstrate that the Veteran is totally impaired socially.  Throughout the appeal period, the Veteran has been married.  The Board acknowledges the Veteran's spouse's statement at the May 2010 VA treatment visit that the Veteran had no friends.  However, on the July 2006 and January 2011 VA psychiatric examinations, the Veteran indicated that he participated in numerous social activities, had many friends, and had close familial relationships.  The Veteran also described interests and hobbies at the January 2011 VA examination, including going to church where he spent a good deal of time volunteering.  The January 2011 VA examiner indicated that the Veteran's symptoms had minimal interference with social functioning.  At the August 2015 VA examination, the Veteran reported having a few friends and continuing with his volunteer activities.  Thus, the Board finds that the Veteran's anxiety disorder is not manifested by total social impairment to warrant a 100 percent disability rating.  The Veteran's anxiety disorder symptoms are best manifested by occupational and social impairment with deficiencies in most areas - the criteria for his current 70 percent disability rating.  38 C.F.R. § 4.130, DC 9413.  The 70 percent rating is supported by the Veteran's GAF scores, which have ranged from 48 to 70 during this time period, documenting mild to serious symptoms.  In giving the Veteran the benefit of the doubt, his anxiety disorder symptoms are serious and support the 70 percent rating, but no higher, during the entire appeal period.  Id.  

Throughout the appeal period, the Veteran's anxiety disorder has also not been manifested by the following enumerated symptoms for the 100 percent rating:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; and, persistent danger of hurting self or others.  38 C.F.R. § 4.130.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected anxiety disorder more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as suicidal ideation and loss of interest, and his spouse is competent to state that the Veteran does not like to attend family functions, and they are both credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible beliefs that the Veteran's disability is worse than the assigned rating, however, are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements.

In sum, the schedular criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected anxiety disorder have been met for the entire appeal period extending from June 13, 2006.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.

G.  Extraschedular Analysis for All Claims Except Hearing Loss

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. at 242. 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 111. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Regarding the service-connected left ear otitis media, dizziness, and tympanic membrane, because the schedular ratings fully address his symptoms, which include mainly ear debris production, perforation of tympanic membrane, dizziness, and loss of balance, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the levels of severity and symptomatology of the left ear otitis media, dizziness, and tympanic membrane with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The regulations address ear debris production, perforation of tympanic membrane, dizziness, and loss of balance, and these symptoms were considered in assigning him his current disability ratings.  Thus, the Veteran's symptoms of ear debris production, perforation of tympanic membrane, dizziness, and loss of balance were considered in the regulations.  There is no credible evidence that the Veteran's service-connected left ear otitis media, dizziness, and tympanic membrane cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Also, separate service connection for tinnitus rated at 10 percent is in effect.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Regarding the anxiety disorder, because the schedular rating fully addresses his symptoms, which include mainly occupational and social impairment, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the anxiety disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Additionally, in October 2015, the Director of Compensation Service, following a review of the claims file and after noting the Veteran's current service-connected disabilities, determined that none of the available evidence revealed that the Veteran's condition warrants an increased evaluation pursuant to 38 C.F.R. 3.321(b)(1).  The Director reasoned that in November 2014, the Veteran claimed TDIU, stating that he last worked in 2007, and became too disabled to work in 2008 because of his service-connected disabilities.  The VA examination in August 2015 indicated occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's anxiety disorder had a moderate impact on his ability to obtain and function in an occupational environment.  The Director continued by stating that the totality of the evidence does not show that the Veteran's anxiety disorder warrants an evaluation in excess of the currently assigned.  The rating schedule does contemplate a higher evaluation for the condition.  However, the Director determined that the medical evidence indicates that the Veteran's anxiety is of a moderate nature.  The Veteran has not been shown to be unemployable under any circumstances pursuant to 38 C.F.R. § 4.16(b). Therefore, the Director determined that entitlement to an extraschedular increase for the Veteran's anxiety disorder is not warranted.  

When analyzing the Director's opinion in light of the lay and medical evidence of record, the Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9413.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability rating.  The criteria for his current schedular rating of 70 percent for his anxiety disorder more than reasonably describe the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU Claim

The Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran is currently in receipt of a TDIU since November 25, 2015.  The Veteran seeks a TDIU prior to this date.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 
For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from the common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his or her nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

Since filing his increased rating claims (from which this TDIU claim flows) and as a result of this Board decision, service connection was in effect for the following disabilities prior to November 25, 2015:  labyrinthitis, disability rating not assigned yet; anxiety disorder, rated as 70 percent; status post-surgical changes for cholesteatoma of the left ear with dizziness, rated as 30 percent; tinnitus, rated as 10 percent; chronic otitis media of the left ear, rated as 10 percent; hearing loss of the left ear, rated as 0 percent; and, tympanic membrane perforation of the left ear, rated as 0 percent.  As such, the Veteran's combined disability evaluation was 80 percent during the course of this appeal period.  Accordingly, the Veteran met the percentage requirements of 38 C.F.R. § 4.16 prior to November 25, 2015. 

The Board must now consider whether the competent evidence demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to November 25, 2015.

In his November 2014 VA 21-8940 Form, the Veteran stated that he was unemployable due to all of his service-connected disabilities.  He indicated that he was previously employed as a truck driver.  The Veteran reported that he finished high school, but did not attend college or have any other training or education.  The Veteran stated that his service-connected disabilities affected his full-time employment in 2004 and he last worked full-time in 2007.  He became too disabled to work in 2008.  The Veteran indicated that he was unemployable due to his service-connected disabilities because he could not hear anything in his environment when working with heavy equipment.  In every day conversation, he always has to ask people to repeat themselves.  The Veteran stated that he could not comprehend replies, and the first time he has to lip read in order to communicate.  The Veteran reported avoiding social situations and alienating people.  He stated that he cannot deal with important tasks, especially if they are too stressful.

The medical evidence supports the Veteran's contentions.  
 
The Veteran indicated on the July 2006 VA psychiatric examination that he had retired from work in 2002 but did not indicate whether his retirement was due to his service-connected disabilities.  The Veteran reported at the July 2006 VA examination that he was driving a truck 25 hours per week, sometimes 100 miles per day.

The Veteran stated at the January 2011 VA psychiatric examination that he had "not worked a regular job since his last C&P examination."  The January 2011 VA examiner indicated that the Veteran's psychiatric symptoms have a negative impact on his ability to obtain and maintain physical or sedentary employment.  

At the February 2011 VA audiological examination, the Veteran reported that he worked once a year for a few weeks as a heavy equipment operator without the use of hearing protection devices.  The audiologist who conducted the examination indicated that there were significant effects upon the Veteran's occupation caused by his hearing loss disability but no effects on usual daily activities.  The examiner stated that the Veteran had hearing aids provided by VA that help him to understand speech significantly better with the hearing aids than without them, especially with the assistance of visual and contextual cues.  The examiner indicated that The Americans with Disabilities Act (ADA) has provisions that a person cannot be discriminated against on the basis of disability.  In terms of hearing, under the ADA, the Veteran's employer would make reasonable accommodations as necessary to facilitate communication and to provide a safe work environment.  The examiner stated that the VA Vocational Rehabilitation offers counseling and other services to assist people in securing employment, including deaf and hard-of-hearing individuals.  The examiner noted that the Veteran's hearing loss posed challenges for the Veteran to understand normal conversation level speech, that he could detect speech significantly better with his hearing aids, and that he would be expected to have significant difficulty hearing even with his hearing aids in adverse listening environments, for example with background noise or on the telephone and when he could not visualize the speaker's face.  However, with binaural amplification, use of visual and contextual cues, and ADA accommodations as appropriate, the examiner stated that the Veteran would be expected to be able to secure or maintain substantially gainful employment and to be employable in a physical or sedentary capacity in non-adverse listening environments (not considering his other service-connected disabilities).

At the November 2011 VA audiological examination, the Veteran reported the use of hearing aids and that he could hear without the use of the hearing aids.  The examiner determined that the Veteran's hearing loss was severe and would interfere with communication between himself and coworkers and others.  The examiner opined that the Veteran would have difficulty sustaining gainful employment due to his hearing loss caused by his other ear-related service-connected conditions, including chronic ear infections.

In a January 2014 private medical opinion, a QVRC reviewed the Veteran's claims file and interviewed the Veteran.  At the interview, the Veteran reported severe memory loss, and believed that his memory loss interfered with his work.  The Veteran reported an inability at times to interact in a socially acceptable and mature manner with coworkers, supervisors, and others to facilitate normal workflow or activities.  The Veteran stated that his interactions with others were compromised by isolation, avoidance, or intrusiveness.  The Veteran reported difficulty sticking to an assigned work task until its completion and difficulty maintaining concentration due to his left ear hearing loss.  The Veteran also stated that he had problems accepting supervisory monitoring and criticism, especially when he had difficulty hearing due to the multitude of noises that were occurring around him.  The Veteran indicated that he retired as a tractor trailer/delivery driver and heavy equipment operator due to his tinnitus and severe memory loss.  The QVRC determined that the Veteran's psychological symptoms have a moderate negative impact on his ability to obtain and maintain physical or sedentary employment.  The QVRC determined that it was least at likely as not that the Veteran was totally unable to sustain and maintain any substantially gainful work as a result of his service-connected disabilities since 2007.

In August 2015, the Veteran was afforded another VA psychiatric examination.  At the examination, the Veteran stated that he was currently unemployed.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran was not capable of managing his own financial affairs.  The examiner opined that the current frequency and severity level of the Veteran's anxiety disorder symptoms would have a moderate impact on his ability to obtain and function in an occupational environment.  However, the examiner stated that if the Veteran's cognitive disorder symptoms were factored into his ability to function in an occupational environment, then this ability to do so would fall in the severe range.  

The Veteran was afforded another VA audiological examination in November 2015.  The examiner determined that the Veteran's left ear hearing loss caused functional impairment and affected his ability to work.  Specifically, the Veteran would have difficulty hearing coworkers and clients due to his hearing loss and he would have difficulty communicating with others because he cannot fully understand what they are saying.  The examiner stated that this occurred on the telephone (when the Veteran could not see the speaker) or when there was background noise.  The examiner indicated that the Veteran might not hear alarms or shouts of danger.

In June 2016, a private psychologist reviewed the Veteran's claims file and conducted a telephone interview with the Veteran and his spouse.  The psychologist determined that is was at least as likely as not that the Veteran became unable to secure and follow substantially gainful employment solely as a result of his service-connected anxiety disorder in 2007 when he had to stop working full-time as a truck driver.  The examiner noted that the Veteran had some limited construction work after that date, but was never able to meet the standard of gainful employment after leaving his truck driving job in 2007.  The psychologist reasoned that the records documented a steady decline in the Veteran's quality of functioning such that by 2007, the Veteran had to stop working full-time.  

The Board finds the VA and private medical opinions and testimony to be competent and credible evidence, and the opinions are supported by the Veteran's lay statements and the VA treatment records.  The Veteran's work experience and education is related to driving a truck, and the medical opinions support that the Veteran was unable to be employed in this occupation due to his service-connected disabilities prior to November 25, 2015.  

The Board notes that the February 2011 VA examiner found that, with binaural amplification, use of visual and contextual cues, and ADA accommodations as appropriate, the Veteran would be expected to be able to secure or maintain substantially gainful employment and to be employable in a physical or sedentary capacity in non-adverse listening environments (not considering his other service-connected disabilities).  However, the Veteran's work experience and education is related to truck driving, which does not appear to be a "non-adverse listening environment."  Further, the VA examiner did not address the total combined effect of all the service-connected disabilities on the Veteran's employability or the recent private medical opinions.  Thus, the Board finds the other VA and private medical opinions to be more probative than the February 2011 VA examination, as the VA and private opinions considered the most recent and current severity of all the Veteran's service-connected disabilities and considered the Veteran's prior occupation and education in the assessments.  

Accordingly, in light of the favorable VA and private medical opinions and the lack of contrary competent evidence, reasonable doubt is resolved in favor of the Veteran at this time.  Thus, the Board finds that the Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences prior to November 25, 2015.  Thus, entitlement to TDIU prior to November 25, 2015, is warranted. 

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) (West 2014) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  

However, the SMC requirements cannot be met under any combination of the currently assigned ratings.  Thus, SMC at the housebound rate is not for consideration at this time.


ORDER

The claim of entitlement to an increased disability evaluation for chronic otitis media of the left ear, currently rated as 10 percent disabling, is denied.  

Service connection for labyrinthitis, as secondary to the service-connected chronic otitis media of the left ear, is granted.

The claim of entitlement to an increased disability rating of 30 percent for the status post-surgical changes for cholesteatoma of the left ear with dizziness is granted prior to November 25, 2015, subject to the law and regulations governing the payment of monetary benefits.

The claim of entitlement to an increased disability evaluation for the status post-surgical changes for cholesteatoma of the left ear with dizziness, currently rated as 30 percent for the entire appeal period, is denied.  

The claim of entitlement to an increased (compensable) rating for left ear tympanic membrane perforation is denied. 

The claim of entitlement to an extraschedular rating for left ear hearing loss, currently rated as noncompensable (0 percent), is denied.  

The claim of entitlement to an increased disability rating of 70 percent, but no higher, for the anxiety disorder is granted for the entire appeal period extending from June 13, 2006, subject to the law and regulations governing the payment of monetary benefits.

The claim of entitlement to a TDIU, is granted for the entire appeal period extending from June 13, 2006, to November 24, 2015, subject to the law and regulations governing the payment of monetary benefits.



REMAND

In a November 2014 administrative decision, the RO denied the claim of entitlement to recognition of a marriage between the Veteran and "D" for the purpose of an increased rate of compensation for a dependent spouse.  In December 2014, the Veteran filed a NOD, appealing the denial.  To date, the RO has not issued a SOC in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran a SOC concerning his claim of entitlement to recognition of a marriage between the Veteran and "D" for the purpose of an increased rate of compensation for a dependent spouse.  The SOC should include citations to all relevant laws and regulations pertinent to this claim.  Also advise the Veteran of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2015).  If, and only if, he perfects a timely appeal of this additional claim should the AOJ return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


